Colt, J.
The St. of 1871, c. 167, expressly provides that its terms shall not apply to any building or premises occupied or used for carrying on the business of slaughtering cattle at the time of the passage if the act, and forbidding any enlargement or extension of the same without the written consent of the city or town authorities.
. It is found in this case, that the defendant, before the passage of the act, used and occupied a building on his own land as a slaughter-house, and carried on that business in it; that after its passage he continued the same business in the same building, up *322to the time of its destruction by accidental fire ; and that after the fire, and immediately before the commencement of these proceedings, he erected the present building on the old site, and continued the same business in it; the new building, although different in construction and arrangement, being no larger in extent or capacity.
This brings the defendant’s case within the exception stated. The accidental destruction of the building by fire, that is to say, of such portions of it as fire would destroy, with no intention on the part of the owner thereafter to abandon the use to which he had devoted the premises, does not, under the statute, involve the forfeiture of a right to continue without license the same business in the same place, in a new building of no larger capacity, erected on the same site. The language of the statute is, “ building or premises now occupied,” &c., the enlargement or extension of which are forbidden, but not those repairs made necessary by the wear and tear of time or the casualty of fire. The manifest purpose of the legislature is to protect the business already established, in the place where it is carried on; not the identical building which happened to be standing for its use when the law was enacted.

Tíüi diitniissbd.